IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL OF HAVEN AT ATWATER         :   No. 67 MAL 2022
VILLAGE LLC FROM THE DECISION OF          :
THE CHESTER COUNTY BOARD OF               :
ASSESSMENT APPEALS, MUNICIPALITY          :   Petition for Allowance of Appeal from
OF EAST WHITELAND TOWNSHIP,               :   the Order of the Commonwealth
CHESTER COUNTY, PA FOR THE TAX            :   Court
YEAR 2017 TAX PARCEL NO. 42-02-           :
0008.03.A0                                :
                                          :
                                          :
PETITION OF: HAVEN AT ATWATER             :
VILLAGE, LLC                              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.